Case 1:19-mc-00253-CM Document1 Filed 05/10/19 Page 1of5
1 9MISC 253

Standing Order: M10-468

WE WRRRLI

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In Re: Application for Exemption from
Electronic Public Access Fees by
MICHAEL ARNOT ORDER

    
 

  
   

|
i

7A

Wy}
¥

BLOZ OL AV

 

 

  
  

PACER FEE EXEMPTION ORDER
This matter is before the court upon the application and request by Michael Arnot (tht
“Applicant”) for exemption from the fees imposed by the Electronic Public Access Fee Schedule

adopted by the Judicial Conference of the United States Courts.

The Court finds that, based upon the letter request dated April 19, 2019 describing the
proposed use, the Applicant has demonstrated that an exemption is necessary in order to avoid

unreasonable burdens and to promote public access to information.

Accordingly, the Applicant shall be exempt from the payment of fees for access via
PACER to the electronic case files maintained in this Court, to the extent such use is incurred in
connection with the project described in the attached application. The Applicant shall not be
exempt from the payment of fees incurred in connection with other uses of the PACER system in

this Court. Additionally, the following limitations apply:

1. This fee exemption applies only to the Applicant and is valid only for the purposes

stated above.

2. This fee exemption applies only to the electronic case files of this Court that are

available through the PACER system;
Case 1:19-mc-00253-CM Document1 Filed 05/10/19 Page 2 of 5

3. By accepting this exemption, the Applicant agrees not to sell for profit any data

obtained as a result of receiving this exemption,

4. The Applicant is prohibited from transferring any data obtained as a result of

receiving this exemption, including redistribution via internet-based databases.
5. This exemption is valid from April 1, 2019 through April 30, 2020.

This exemption may be revoked at the discretion of the Court at any time. A copy of this

Order shall be sent to the PACER Service Center.

Dated: New York New York
i IEA 2019

  

so, ) ORDERED: on (

aes, SieMahon chief Judge
United States District Court
Southern District of New York

 
Case 1:19-mc-00253-CM Document1 Filed 05/10/19 Page 3 of 5

Michael Arnot
42 West Street #106 HQ ADE OL, Pe yt |
Brooklyn, NY 11222 OG19 APR 2a Fi

Chief Judge Colleen McMahon
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007-1312
April 19, 2019

BY COURIER
RE: REQUEST FOR FEE WAIVER FROM PACER: ACADEMIC RESEARCH
Dear Chief Judge McMahon,

I have been requested by the PACER customer service team to petition you directly for the
request below. I apologize in advance for this request distracting from your important business.

I respectfully request a fee waiver for PACER research on the basis that my searches are for
academic purposes.

lam an MBA student at Embry Riddle Aeronautical University writing a master’s thesis on the
relationship between online travel agencies, airlines and other distribution companies.

Your court, and specifically, Judge Lorna G. Schofield, presided over US Airways, Inc., for
American Airlines, Inc. as Successor and Real Party in Interest v. Sabre Holdings Corporation
et al. from 2011 to 2017.

I have spent several hours digging through PACER filings for that case alone——a true treasure
trove of information and a unique window into the murky and secretive world of online travel. In
my enthusiasm for the case and lack of experience with PACER, I may have incurred fees for
searches and viewing in April 2019, stumbling around the system and viewing plenty of letters
from counsel, motions and procedural matters for the case. It was expensive to learn which
documents were relevant to my research and which were only adding to already-hefty student
debt.

I do not know the total amount due, but it might be few hundred dollars.

Would you be so kind as to request the PACER team to waive these search fees in the name of
academic research, so that I can continue diving into depositions and traipsing through

transcripts?
Case 1:19-mc-00253-CM Document1 Filed 05/10/19 Page 4of 5

I can be reached at 212.518.4796 or arnot.michael gmail.com.

Sincerely,

   

Michael Arnot
4/19/2019

Case 1:19-mc-00253-CM Dobstuitinemtvaificfipfeti5/10/19 Page 5 of 5

Embry-Riddle Aeronautical University

600 S Clyde Morris Blvd

Daytona Beach, FL 32114

United States

United States

Michael Arnot

Career

Masters

Academic Plan

Enrollment Verification as of Apr 19, 2019

ID Nbr:

Current. Program of Study

Master Business Admin Aviation

Term

Worldwide

Worldwide

Worldwide

worldwide

Worldwide

Worldwide

Worldwide

Worldwide

Worldwide

Worldwide

Worldwide

Worldwide

Worldwide

Worldwide

Worldwide

Worldwide

Worldwide

Bane dT dees aan

2018-04

2018-05

2018-06

2018-07

2018-08

2018-09

2018-10

2018-11

2018-12

2019-01

2019-02

2019-03

2019-04

2019-05

2019-06

2019-07

2019-08

anata aa

April

May

June

July

August

September

October

November

December

January

February

March

April

May

gune

July

August

Cantamhae

Academic Program

WwW Masters Degree

Degree

Enrollment History

Career

MSTR

MSTR

MSTR

MSTR

MSTR

MSTR

MSTR

MSTR

MSTR

MSTR

MSTR

MSTR

MSTR

MSTR

MSTR

weomD

Declare Dt Sub-Plan

02/26/2018

Begin Date

04/01/2018

05/01/2018

06/01/2018

07/01/2018

08/01/2018

09/01/2018

10/01/2018

11/01/2018

12/01/2018

01/01/2019

02/01/2019

03/01/2019

04/01/2019

05/01/2019

06/01/2019

07/01/2019

08/01/2019

ANAT TIAGO

End Date

06/30/2018

07/31/2018

08/31/2018

09/30/2018

10/31/2018

11/30/2018

12/31/2018

01/31/2019

02/28/2019

03/31/2019

04/30/2019

05/31/2019

06/30/2019

07/31/2019

08/31/2019

09/30/2019

10/31/2019

ATT sIAsAANAD

Units

9.00

2486267

Status

Full-time

Full-Time

No Units

Full-Time

No Units

Full-Time

Wo Units

No Units

No Units

Full-Time

No Units

Full-Time

No Units

No Units

No Units

No Units

No Units

Me Tadtn

hitps://sis.erau.edu/psp/ eracsprd_37/EMPLOY EE/SA/c/ SA_LEARNER_SERVICES.SS_ENRL_V ER_REQ_P.GBL.?Page=SS_ENRL_V ER_RSLT_P&Action=U&E...

1/2
